Citation Nr: 0712828	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  04-31 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1956 to 
March 1959.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision.


FINDINGS OF FACT

1.  The evidence fails to connect the veteran's hearing loss 
with his time in service.

2.  The evidence fails to connect the veteran's tinnitus with 
his time in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss are 
not met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The Board notes, at the outset, that the veteran's service 
medical records were among those presumably lost in a fire at 
the National Military Personnel Records Center (NPRC) in St. 
Louis, Missouri, in 1973.  The Board has kept this in mind 
while addressing the veteran's claims, and realizes that in 
such situations there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).

The veteran testified that while in service, he served as a 
Morse code intercept operator which exposed him to high 
levels of noise for many hours at a time.  Following service, 
the veteran joined the FBI where he continued to work with 
Morse code, although his job no longer involved the lengthy 
listening sessions which typified his military job.  In 1971, 
the veteran became a Morse code technician for the FBI and no 
longer listened to the transmissions.  He worked for the FBI 
for 31 years, before retiring.  The veteran testified that he 
did not realize that he had a hearing problem until the early 
1980s.  With regard to tinnitus, the veteran testified that 
he was not sure about it for years, but that it was constant 
currently.

Because the veteran's service records were presumably 
destroyed, the earliest records of the veteran's hearing 
acuity come from hearing tests taken with the FBI in 1985 and 
1986.  The 1985 examination failed to show hearing loss by VA 
standards, as neither of the veteran's ears showed a decibel 
loss of 40 decibels or greater at any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz (Hz), nor did either ear have 
a decibel loss of at least 26 decibels or greater at three of 
the frequencies.  At the examination in 1986, the veteran 
showed hearing loss in his right ear as he had decibel losses 
of 45 and 65 at 3000 and 4000 Hz respectively.

In August 1990, private hearing testing confirmed that the 
veteran had mild high-frequency hearing loss in his left ear 
and severe hearing loss in his right ear.  The audiologist 
indicated that the hearing loss in the right ear was 
consistent with noise exposure.  However, the audiologist 
provided no opinion as to whether it was as likely as not 
that the hearing loss was the result of military noise 
exposure.

A July 2003 VA treatment record again demonstrated that the 
veteran had bilateral hearing loss.  The veteran reported the 
onset of tinnitus was during his time in service; and the VA 
doctor noted that the veteran presented a copy of a military 
hearing exam, which the veteran identified as his separation 
examination.  The VA doctor indicated that the examination 
showed significant hearing loss between 3,000 and 8,000 Hz.  
As a result of the separation physical, the doctor suggested 
to the veteran that he should file for service connection for 
hearing loss and tinnitus; however, the doctor failed to 
provide any opinion as to the etiology of the veteran's 
hearing loss and tinnitus.  As noted previously, the 
veteran's claims file is void of any in-service hearing 
examination report, and the veteran did not indicate at his 
hearing before the Board that he had any such examination 
from his military service.  It is noted that the FBI 
physicals in 1985 and 1986 were on U.S. government forms and 
resembled the forms used for military physicals.

In December 2003, a VA hearing examination again confirmed 
that the veteran had bilateral hearing loss.  The veteran 
accurately reported his military and post-military noise 
exposure, and indicated that he had noticed tinnitus since 
the early 1960s.  Following a review of the veteran's claims 
file, the VA audiologist opined in January 2004 that based on 
the fact that an audiogram in 1985 showed hearing within 
normal limits and an audiogram in 1986 showed hearing loss, 
she believed that the veteran's hearing loss and tinnitus 
were not due to in-service noise exposure.

At a private audiology exam in November 2006 the veteran 
related his military noise exposure as well as his noise 
exposure while working for the FBI.  The audiologist 
indicated that the veteran reported a 20 year history of 
hearing loss, accompanied by tinnitus, which was initially 
noticed following his military service.  Audiologic testing 
confirmed that the veteran had bilateral hearing loss, but 
the audiologist failed to provide an opinion as to whether it 
was as likely as not that the military noise exposure caused 
the hearing loss. 

Given that the only medical opinion of record contained in 
the veteran's file indicated that his hearing loss and 
tinnitus were not the result of his time in service, the 
preponderance of evidence is against the veteran's claims.  
Additionally, while the veteran has at times indicated that 
his tinnitus began during service, he has at other times 
indicated that it began during the 1960s.  As such, given the 
inconsistency of the veteran's testimony as to the onset of 
his tinnitus, it is insufficient to prove that his tinnitus 
began during service. 

As the preponderance of evidence is against the veteran's 
claims, they are denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Notice must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits and 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in September 2003.  By this, and by the 
statement of the case, the veteran was informed of all four 
elements required by the Pelegrini II Court as stated above.  
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and ample time to respond to 
VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  

VA and private treatment records have been obtained.  The 
veteran was also provided with a VA examination (the report 
of which has been associated with the claims file).  
Additionally, the veteran testified at a hearing before the 
Board.  While the veteran's service records were presumed to 
be destroyed, alternative sources of information were sought; 
including the filing of a FOIA request with the FBI, in an 
effort to obtain the veteran's hearing records while in the 
FBI.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's service-connection claims, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

____________________________________________
M.E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


